 WESTINGHOUSE ELECTRIC CORP. (MANSFIELD DIVISION)317 of theAct and discouraging membership in and activities for the above-namedlabor organization,the Respondent has engaged and is engaging in unfair laborpractices within the meaning of Section 8 (a) (3) and(1) of the Act.4.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Westinghouse Electric Corporation(Mansfield Division)andFederation ofWestinghouse Independent Salaried Unions,Petitioner.Cases Nos. 8-RC-0774 and 8-RC-3810. July 1 2,1960DECISION, ORDER, AND CLARIFICATION OFCERTIFICATIONUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings madeat the hearingare freefrom prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersBeanand Jenkins].Upon the entire record in this case, the Board finds :1.The Employer is engagedin commercewithin the meaning of theNational Labor Relations Act.2.The labor organization involved claims to represent employees ofthe Employer.3.The Petitioner was certified in Case No. 8-RC-2774 fora unit ofall clericalemployees at Employer's Mansfield, Ohio, plant, whichincludedsalariedworks production clerks, but excluded, among others,hourly paid factory production clerks and engineering departmentemployees.In this case, Petitioner seeks to gain representation ofninematerial controllers and a production coordinator.It requests aclarification of the certified unit to include such employees or, in thealternative, an election among the material controllers and productioncoordinator whom it would represent in a separate unit or as part of itsexisting unit.The Employer is opposed to any clarification of thecertification by the way of this proceeding, and contends that theemployees in issue do not constitute a separate appropriate unit.As noted above, salaried works production clerks were part of thecertified unit.Their duties included the receipt of orders for renewalparts and the performance of the necessary clerical work for procure-ment of these parts, the execution of purchase orders to sources out-side the plant, and performance of clerical duties involved in handlingforeign export orders.Since about 1958 the Employer has been en-gaged in a plant reorganization, a result of which has been the elimina-tion of the classification of salaried works production clerks and the128 NLRB No. 9. 32DECISIONSOF NATIONAL LABORRELATIONS BOARDcreation of two new classifications of salaried employees, namely, ma-terial controllers and production coordinator.Some employees nowclassified as material controllers previously worked as productionclerks.The production coordinator was formerly a salaried worksproduction clerk.The employees now classified as material control-lers and production coordinator perform virtually the same functionsas were performed by works production clerks; the basic functions ofthe job covered by the abandoned classification have been transferredto the successor classifications without material change.It is plain from the foregoing that a dispute exists between theparties as to whether the production coordinator and the material con-trollers are included or excluded from the unit for which the Petitionerwas certified by the Board, which question can best be resolved by aclarification of the certification.For the aforementioned employees,some of whom were included in the unit as works production clerks, areshown by the record as salaried material coordinators and productioncoordinator to be essentially successors to the duties and responsibili-ties of the works production clerks, a classification which was part ofthe certified unit before its discontinuance.Under all the circum-stances, we shall dismiss the petition as such and, treating it in thenature of a request by Petitioner to clarify the existing certification,'hereby clarify the certification issued in Case No. 8-RC-2774 by hold-ing that the material controllers and production coordinator areincluded within its coverage.[The Board dismissed the petition.]iAs for authorityto proceed in this manner,see J.RPepper, et al., d/b/a Bluff CityBroadcastingCo , 102 NLRB102;The Daily Press, Incorporated,110 NLRB 573; TheBell Telephone Company of Pennsylvania,118 NLRB 371.GeorgeH. Braun,d/b/aAlamo-Braun Beef Company andGeorge Braun Packing Co.'andAmalgamated Meat Cuttersand Butcher Workmen of North America,AFL-CIO, LocalUnion No.171, PetitionerGeorge H. Braun,d/b/a Alamo-Braun Beef CompanyandGeneral Drivers&HelpersLocal Union No. 657,affiliatedwith International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Petitioner.CasesNos. 03-RC-1509 and 03-RC-1517. July 12, 1960DECISION AND DIRECTION OF ELECTIONSUpon separatepetitions duly filed under Section 9(c) of the Na-tional Labor Relations Act, a consolidated hearing 2 was held beforei The Employer's name appears as amendedat the hearing.2 The Employer objected to consolidation of Case No. 23-RC-1509 with Case No.23-RC-1517and, for this reason,moved to dismiss the petitionin the former case.'Consolidation is a matter for administrative determination.As the Employerhas failed128 NLRB No. 6.